     Case 2:18-cv-03107-TLN-DMC Document 9 Filed 09/13/19 Page 1 of 5

 1   MARWAN R. DAHER
     mdaher@sulaimanlaw.com
 2   SULAIMAN LAW GROUP, LTD.
 3   2500 South Highland Avenue, Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
 5   Attorney for Plaintiff
 6

 7                              UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9

10                                                 Case No. 2:18-cv-03107-TLN-MDC
11    STANLEY D. JUSTICE,                          NOTICE OF MOTION AND PLAINTIFF’S
                                                   MOTION FOR DEFAULT JUDGMENT
12    Plaintiff,                                   AGAINST FIDELIS RECOVERY
                                                   MANAGEMENT, LLC ON A SUM CERTAIN
13            v.
                                                   Date: October 17, 2019
14    FIDELIS RECOVERY MANAGEMENT,
      LLC,                                         Time: 2:00 pm
15

16
      Defendant.                                   Ctrm: 2, 15th Floor

17                                                 Judge Troy L. Nunley

18

19
                                     NOTICE OF MOTION
20                     OF PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT
21      PLEASE TAKE NOTICE that on October 17, 2019 at 2:00 PM or as soon thereafter, I shall
22
     appear before Judge Troy L. Nunley in Courtroom 2, 15th Floor of the United States District Court
23
     for Eastern District of California located at 501 I Street Sacramento, California and present
24
     Plaintiff’s Motion for Default Judgment.
25

26

27

28
                                                     1
     Case 2:18-cv-03107-TLN-DMC Document 9 Filed 09/13/19 Page 2 of 5

 1                PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT AGAINST
                 FIDELIS RECOVERY MANAGEMENT, LLC ON A SUM CERTAIN
 2
            NOW COMES Stanley D. Justice (“Plaintiff”), by and through his attorneys, Sulaiman
 3
     Law Group, Ltd. (“Sulaiman”) and pursuant to Rule 55(b)(2) of the Federal Rules of Civil
 4

 5   Procedure, requesting that this Honorable Court enter a Default Judgment against Fidelis Recovery

 6   Management, LLC (“Defendant”) and in support thereof, stating as follows:
 7          1.      On November 30, 2018, Plaintiff filed his Complaint for Relief pursuant to the Fair
 8
     Debt Collection Practices Act (“FDCPA”) the Telephone Consumer Protection Act (“TCPA”), and
 9
     the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”) against Defendant.
10
            2.      The basis of Plaintiff’s Complaint is that Defendant violated the FDCPA, TCPA,
11

12   and RFDCPA through its collection activities. Specifically, Plaintiff alleges that Defendant

13   engaged in misleading collection activity against Plaintiff to collect on a debt.

14          3.      On February 21, 2019, Lindsey Oldham, a process server, effectuated service on
15   Defendant by serving Lindsey Brunson, the authorized Agent at CT Corporation System.
16
            4.      On March 14, 2019, Defendant’s time to answer or otherwise please elapsed.
17
            5.      On August 5, 2019, after Defendant failed to answer or otherwise plead, Plaintiff
18
     caused to be filed a Motion for Entry of Default. Attached to the Motion was an affidavit signed by
19

20   the undersigned counsel, attesting that service had properly been effectuated and Defendant was

21   not a member of a protected category.

22          6.      On August 28, 2019, a copy of the aforementioned Motion for Entry of Default was
23
     delivered to Defendant’s registered agent.
24
            7.      Plaintiff now moves this Honorable Court to enter a Default Judgment on a Sum
25
     Certain against Defendant and in favor of Plaintiff.
26
            8.      Defendant is aware of the instant proceedings and has willfully chosen not to
27

28   formally enter the case despite proper service.
                                                        2
     Case 2:18-cv-03107-TLN-DMC Document 9 Filed 09/13/19 Page 3 of 5

 1          9.      Plaintiff seeks damages pursuant to 15 U.S.C. § 1692k(a)(2)(A), 47 U.S.C.
 2   §§227(b)(3)(B)&(C), and Cal. Civ. Code § 1788.30(a)&(b), as well as payment of costs and
 3
     reasonable attorney fees pursuant to 15 U.S.C. § 1692k(a)(3) and Cal. Civ. Code § 1788.30(c).
 4
                                         STATUTORY DAMAGES
 5
            10.     Plaintiff seeks statutory damages of the maximum allowed under the FDCPA,
 6

 7   $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A), and $1,500.00 per phone call pursuant to 47

 8   U.S.C. §§ 227(b)(3)(B)&(C).

 9          11.     Based on Defendant’s conduct, Plaintiff believes this Honorable Court should not
10
     hesitate to punish Defendant to the fullest extent of the law. As Plaintiff’s Complaint states,
11
     Defendant engaged in willfully harassing collection activity. Because Defendant has willfully
12
     chosen not to participate in the instant proceedings, it should not be given any benefit of the doubt
13
     by this Honorable Court.
14

15          12.     Furthermore, because of Defendant’s conduct constituted a willful violation,

16   Plaintiff seeks statutory damages of the maximum allowed under the TCPA, $1,500.00 per
17   violation, pursuant to $1,500.00 per phone call pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C).
18
     Plaintiff alleges at least 20 separate violations totaling $30,000.00.
19
            13.     Defendant has clearly demonstrated a lack of respect for the legal process. It has had
20
     clear notice of this lawsuit. Rather than avail itself to the legal process, Defendant has willfully
21

22   chosen not to participate and as such has waived its right to be given any benefit by this Court.

23                                   ATTORNEY FEES AND COSTS

24          14.     Plaintiff seeks $4,145.25 in reasonable attorney fees and costs pursuant to 15 U.S.C.
25   § 1692k(a)(3). See attached Exhibit A, a true and correct itemization of Plaintiff’s reasonable
26
     attorney’s fees and costs and attached Exhibit B is a true and correct copy of an affidavit endorsed
27
     by the undersigned.
28
                                                         3
     Case 2:18-cv-03107-TLN-DMC Document 9 Filed 09/13/19 Page 4 of 5

 1   WHEREFORE, Plaintiff, STANLEY D. JUSTICE, respectfully requests that this Honorable
 2   Court enter a judgment in his favor as follows:
 3
            a. Entering a Default Judgment against FIDELIS RECOVERY MANAGEMENT, LLC
 4
                and in favor of Plaintiff;
 5
            b. Awarding Plaintiff statutory damages of $1,000.00 pursuant to 15 U.S.C. §
 6

 7              1692k(a)(2)(A) against FIDELIS RECOVERY MANAGEMENT, LLC and in favor of

 8              Plaintiff;

 9          c. Awarding Plaintiff damages of $1,500.00 per phone call pursuant to 47 U.S.C. §§
10
                227(b)(3)(B)&(C) against FIDELIS RECOVERY MANAGEMENT, LLC and in favor
11
                of Plaintiff;
12
            d. Awarding Plaintiff $4,145.25 in costs and reasonable attorney fees pursuant to 15
13
                U.S.C. § 1692k(a)(3) against FIDELIS RECOVERY MANAGEMENT, LLC and in
14

15              favor of Plaintiff;

16          e. Allowing judgment interest to be added; and
17          f. Awarding any other relief as this Honorable Court deems just and appropriate.
18

19   Dated: September 13, 2019                             Respectfully Submitted,

20                                                         /s/ Marwan R. Daher
                                                           Marwan R. Daher
21                                                         Counsel for Plaintiff
                                                           Sulaiman Law Group, LTD
22                                                         2500 S. Highland Ave., Suite 200
                                                           Lombard, Illinois 60148
23                                                         Phone: (630) 575-8181
                                                           mdaher@sulaimanlaw.com
24

25

26

27

28
                                                       4
     Case 2:18-cv-03107-TLN-DMC Document 9 Filed 09/13/19 Page 5 of 5

 1                                   CERTIFICATE OF SERVICE
 2          The undersigned, one of the attorneys for Plaintiff, certifies that on September 13, 2019,
 3   he caused a copy of the foregoing PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT
     AGAINST FIDELIS RECOVERY MANGEMENT, LLC ON A SUM CERTAIN, to be
 4   served by U.S. Mail, postage prepaid, on:

 5                                 Fidelis Recovery Management, LLC
                               c/o Registered Agent, CT Corporation System
 6                                     160 Mine Lake Ct, Suite 200
 7                                    Raleigh, North Carolina 27615

 8                                 Fidelis Recovery Management, LLC
                                      1841 Piedmont Road, Suite 202
 9                                        Marietta, Georgia 30066
10
                                                                 s/ Marwan R. Daher
11                                                               Marwan R. Daher, Esq.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
